Title: From Abigail Smith Adams to Harriet Welsh, 1 March 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Quincy March 1st a Beautifull mor’g 1815

I shall send George tomorrow by the stage and will be much obliged to your Father if he will go with him to the Tailors. I think the cloth had better be spunged, but he can be measured and the Coat snt out afterward. the patterns you sent were not equal to the cloth you procured before. I Should like to have the cloth fine as Can be had for ten dollars pr yd.
cannot you send me Caroline’s Letter I Send you the Letter you requested.
I am anxious to know what the President means to do with mr Adams. you know it was said if peace was made, he was to go to England to make a commercial Treaty, and he must have had some direction of that kind, or he would not have gone to Paris to wait there. If he goes there he desires his Sons may be sent to him, and I should be very desirious to send them by the Congress, if I could know in season. I presume the President must be written to for leave to take them, and I fear we shall be straitned for time. there are so many persons going in the congress that I should feel easy, to intrust them to that I Should feel Shoud be dissappointed in not being able to send them out.
The pattern of calico I inclose I wish you to get 14 yds of, if not so much to be had only Seven.
Susan says she knows not any offence committed against her, so she quits scores with you—
I inclose ten dollers you will keep my accounts and Georges seperate. Yours affecly
A AdamsI wish you had been here this morning to kelp hunt papers upon the Fisheries—and study treaties. I have had a torment of it—our foolish printers had better leave the subject to alter negotiatees
